Citation Nr: 1038768	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-50 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment of medical expenses for treatment of the 
Veteran at Mohawk Valley Cardiothoracic.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001 and 
from March 2003 to January 2004.  The appellant in this case is a 
physician who is seeking payment for medical care provided to the 
Veteran.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 decision of the Albany VA Medical 
Center.  Jurisdiction over the case was subsequently transferred 
to the VA Medical Center in Canandaigua, New York.

The appellant requested a Board hearing at the VA Regional Office 
(RO ) in his December 2009 VA Form 9.  The appellant was 
scheduled for such hearing during August 2010.  The appellant's 
office informed the Buffalo RO that he wished to cancel the 
hearing.  Accordingly, his request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board 
received a written request dated in July 2010 from the appellant 
that he wished to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204. 
 
In July 2010, the appellant submitted a correspondence indicating 
that he wished to withdrawal his appeal. 
 
Because the appellant has clearly indicated his wish to withdraw 
his appeal, there remains no allegation of errors of fact or law 
for appellate consideration.  See 38 C.F.R. § 20.204.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  Accordingly, the Board does not have jurisdiction to 
review the appeal. 


ORDER

The appeal for entitlement to payment of medical expenses for 
treatment at Mohawk Valley Cardiothoracic is dismissed. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


